PER CURIAM.
This is an appeal brought pursuant to section 13-4-102(l)(e), 6A C.R.S. (1987), from an order of the district court dismissing the appellant’s petition for a writ of habeas corpus. See § 13-46-101, 6A C.R.S. (1987). He raised two claims for relief in the district court.
The appellant’s first claim is that the trial court in which he was convicted and sentenced for aggravated robbery and theft lacked jurisdiction over his person and the subject matter because his preliminary hearing was held by the district court rather than the county court. This same contention was properly rejected on the direct appeal of the appellant’s conviction. See Richardson v. People, No. 86CA1154, slip op. at 1-2 (Colo.App. June 23, 1988), cert. denied, No. 88SC464 (Colo. Jan. 3, 1989).
The appellant’s second claim is that he has been placed in administrative segregation in violation of Department of Corrections regulations and contrary to the federal and state constitutions. Because he “did *151not allege that he is entitled to discharge or that the Department of Corrections violated a fundamental constitutional right affecting his current conditions of confinement,” his petition is insufficient on its face. Deason v. Kautzky, 786 P.2d 420, 423 (Colo.1990). Therefore, the district court correctly dismissed the appellant’s petition for a writ of habeas corpus.
The order of the district court is affirmed.